Citation Nr: 0943996	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-35 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  




REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970 and from July 1973 to December 1991.  The 
Veteran died in March 2005.  The appellant is the widow of 
the Veteran.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision dated in December 2005 of the 
RO that denied service connection for the cause of the 
Veteran's death.  

The Board notes that, in November 2006, the appellant 
requested a hearing.  A hearing was scheduled in May 2008, 
but the appellant failed to report to the hearing without 
explanation.  Accordingly, the Board will proceed as if the 
hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2009).  

In March 2009, the Board also remanded the matter on appeal 
for additional development.  


FINDINGS OF FACT

1.  The Veteran died in March 2005 as the result of terminal 
lung cancer with metastasis.  

2.  The Veteran is shown as likely as not to have been 
exposed to herbicide agents while serving in the 
demilitarized zone (DMZ) in the Republic of Korea during his 
extensive period of active duty.  

3.  The fatal lung cancer is not shown by clear and 
convincing evidence to be the result of an identified risk 
factor other than the documented Agent Orange exposure during 
service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the appellant, 
the Veteran's disability manifested by lung cancer is due to 
herbicide exposure that was presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 
(2009).  

2.  The now service-connected disability manifested by lung 
cancer caused the Veteran's death.  38 U.S.C.A. §§ 1110, 
1116, 1131, 1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

To the extent that the action taken hereinbelow is fully 
favorable to the appellant, further discussion of VCAA is 
required.  


Pertinent Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation 
(DIC).  38 U.S.C.A. § 1310 (West 2002).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or a 
contributory cause of death.  

The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312 (2009).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).  

Presumptive service connection on the basis of herbicide 
exposure is provided for specified diseases manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 
1116(a).  

Also, the Department of Defense has confirmed that a 
herbicide, Agent Orange, was used from April 1968 through 
July 1969 along the Korean DMZ to defoliate the fields of 
fire between the front line defensive positions and the south 
barrier fence.  

The treated area was a strip of land 151 miles long and up to 
350 yards wide from the fence to north of the civilian 
control line.  There is no indication that the herbicide was 
sprayed in the DMZ itself.  Both the 2nd and 7th Infantry 
Divisions, United States Army, had units in the affected area 
at the time Agent Orange was being used.  Field artillery, 
signal, and engineer troops also were supplied as support 
personnel during the time of the confirmed use of Agent 
Orange.  

The estimated number of exposed personnel is 12,056.  If it 
is determined that a veteran who served in Korea during this 
time period belonged to one of the units identified by 
Department of Defense, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  
See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C; a 
November 2004 letter from the Under Secretary of VA for 
Benefits to the House of Representatives Committee on 
Veterans' Affairs; Veterans Benefits Administration "Fact 
Sheet" distributed in September 2003.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and AL amyloidosis.  38 C.F.R. § 
3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 
4.3.  


Analysis

The appellant contends that the Veteran's extensive stage 
small cell lung cancer, caused his death and was due to in-
service exposure to herbicide agents while stationed in 
Korea.  She asserts that the Veteran's cancer originated in 
the respiratory system and that service connection for cause 
of death should be granted on a presumptive basis as a 
disease (i.e., respiratory cancer) associated with herbicide 
agents under 38 C.F.R. § 3.309(e).  

In the present case, the evidence of record confirms that the 
Veteran's death was caused by extensive stage small cell lung 
cancer.  See the treatment records and evaluation reports 
from the S. Cancer Services dated in March 2004.  

The Veteran's death certificate indicates that the Veteran 
died in March 2005 and the immediate cause of death was 
terminal lung cancer with metastasis.  No other cause was 
identified.  

In the present case, the appellant does not contend and the 
evidence does not show that the Veteran had qualifying 
service in the Republic of Vietnam.  Rather, the Veteran's 
service personnel records reflect that the Veteran served in 
Korea from July 6, 1969 to September 18, 1970.  He was 
assigned to Company B of the 2nd Engineering Battalion of the 
2nd Infantry Division, Eighth Army.  

The Veteran's personnel records indicate that he was assigned 
to Camp Casey, Korea, which was located in the city of 
Dongducheon, 11 miles southeast of the DMZ.  

Prior to his death, the Veteran reported that he frequently 
worked as a combat engineer in the area of the DMZ where 
Agent Orange was sprayed.  The claims file contains a copy of 
the Imjin Scout Insignia for commendable service along the 
DMZ in March 1970.   

In July 2009, the RO requested verification of the Veteran's 
unit location in Korea from the Defense Personnel Records 
Information Retrieval System (DPRIS).  DPRIS informed the RO 
that it reviewed a 1969 unit history submitted by the 2nd 
Engineer Battalion.  

DPRIS indicated that the unit history notes that the 2nd 
Engineer Battalion was transferred to Korea on July 1, 1965 
and verified that this battalion played an important role 
from administrative duties to major projects along the DMZ in 
the 2nd Infantry Division sector.  

Although the Veteran's actual presence at the DMZ during a 
period when herbicides were used has not been explicitly 
verified through official records, the service records and 
the information from DPRIS show that the Veteran's unit was 
in the DMZ when herbicides were used there and his unit 
conducted missions and performed duties on the DMZ in 1969.  

There is no affirmative evidence contradicting these 
statements.  Accordingly, the Board finds that the Veteran as 
likely as not is shown to have been exposed to herbicide 
agents during his service in Korea.  

The record shows that the small cell lung cancer was first 
diagnosed in March 2004, many years after service, but there 
is medical evidence of record which weighs against the claim.  

In October 2008, the Board referred this case for an expert 
medical opinion.  Based on review of the claims folder, an 
independent oncologist concluded in a December 2009 report 
that it was more likely that the Veteran's cancer was due to 
cigarette smoking.  However, on review, this opinion is not 
found to amount to clear and convincing to rebut the 
presumption of service connection that arises under the law.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board finds that the evidence for and against the claim 
for service connection for the cause of the Veteran's death 
is in relative equipoise.  Although the December 2009 medical 
opinion weighs against the claim, under current VA policy, 
service connection for lung cancer is presumed if a veteran 
served in Korea from April 1968 through July 1969 and 
belonged to one of the units identified by Department of 
Defense.  See a November 2004 letter from the Under Secretary 
of VA for Benefits to the House of Representatives Committee 
on Veterans' Affairs.  

By extending the benefit of the doubt to the appellant, 
service connection for the cause of the Veteran's death is 
warranted.  


ORDER

Service connection for the Veteran's cause of death under the 
provisions of 38 U.S.C.A. § 1310 is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


